DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Examiner withdraws the claim objection based upon Applicant’s amendment to the claim.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least one of claims 1, 3-6 of U.S. Patent No. U.S. 9,984,950 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming substantially the same structural elements.


Claim Rejections - 35 USC § 112(b)
Examiner withdraws the previous 35 USC § 112(b) rejection based upon Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-7, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 4,
Claim 4 requires the limitation “wherein the base substrate comprises at least the two layers.” However, claim 1 has already stated that “the base substrate is configured to generate stress, by two layers formed of different metals of different thicknesses”. This means that claim 1 already states that the base substrate comprises two layers. As such claim 4 fails to further limit the subject matter of claim 1.
Regarding claim 5,
Claim 5 is rejected for the same reason as claim 4 above. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0309541 A1) (“Kim”); and are rejected under 35 U.S.C. 102(a)(2) 
The applied reference has a common assignee and/or inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Kim teaches at least in figure 24:
a lower portion comprising (detailed below): 
a semiconductor chip (110) on which an electrode pad (111) is disposed (111 is on 110), and 
a base substrate (120.b) accommodating the semiconductor chip (111 is accommodated because 120.b surrounds 111)) and formed of metal (¶ 0050, where 121 can be formed of metal such as Al; ¶ 0056, where 122 can be made of metal such as Cu), 
wherein the semiconductor chip (120) and at least a portion of the base substrate (120.b) are located on the same plane (111 and 120.b share a top surface plane; 111 and a portion of 120.b, 121.b share a bottom surface plane) and are spaced apart from each other (111 and 120.b are spaced apart from each other by 130); and 

an upper portion comprising (detailed below): 
an insulating layer (130) filled between the semiconductor chip (110) and the base substrate (120.b), and 

an electrode pattern (150.c) provided on the insulating layer (130) to electrically connect the electrode pad (111) of the semiconductor chip (110), 
wherein the upper portion and the lower portion have an asymmetric structure configured to generate a warpage (the upper portion and lower portion have the same asymmetric structure as Applicant’s figure 3. Therefore, they must also generate warpage), 
wherein the base substrate (120.b) is configured to generate stress (this function is a characteristic of the having two layers formed by different metals with different thicknesses), by two layers (122.b and 121.b) formed of different metals (¶ 0050, where 121 can be formed of metal such as Al; ¶ 0056, where 122 can be made of metal such as Cu) and having different thicknesses (figure 24 shows they have different thicknesses), equal to a degree of the warpage and in a direction opposite to the warpage (this is a characteristic of the above limitations as stated), 

Regarding the limitations
wherein when the warpage occurs in a first direction such that the upper portion becomes depressed (W1), the base substrate is configured to generate the stress in a second opposite direction that would make the upper portion become prominent (W2) so that the combination of the warpage applied in the first direction and the stress applied in the second direction makes the upper portion become flat (W3), wherein when the warpage occurs in the second direction such that the upper portion becomes prominent (W2), the base substrate is configured to generate the 
As shown in Applicant’s figure 13 and 14 the final device will be flat with no warpage. Figure 24 of Kim shows that the final device has no warpage. Further, Kim teaches all of the structural limitations of the claim. Therefore, any warpage that was in any of the elements has been canceled out in the final device as shown in figure 24 of Kim. Thus, any warpage in the upper portion and any warpage in the lower portion can be said to coexist and cancel each other out in the final device, as the final device is flat with no warpage.
Therefore, the limitations above are being treated as a characteristic of the final device with the above claimed structure. Since they are a characteristic any device with the same structure will, individually, have the same characteristics in 1) the upper portion, 2) the lower portion, and 3) the final device. Thus, the limitation above does not carry much, if any, patentable weight.
Regarding claim 4, Kim teaches at least in figure 24:
wherein the base substrate (120.b) comprises at least the two layers (122.b and 121.b).
Regarding claim 5, Kim teaches at least in figure 24:
wherein the at least two layers of the base substrate comprise (122.b and 121.b): 
a first layer; and a second layer provided on one surface of the first layer (either layer 122.b or 121.b can be the first or second layer because they each are provided on the surface of the other).
Regarding claim 15, Kim teaches at least in figure 24:

Regarding claim 16, Kim teaches at least in figure 24:
wherein a top portion of the semiconductor chip (top of 111) is horizontally aligned with a top portion of the base substrate (top of 121.b).
Regarding claim 17, Kim teaches at least in figure 24:
wherein a combined thickness of the semiconductor chip (111) and the electrode pad  (111) is substantially the same as that of the base substrate (based upon Applicant’s disclosure and at least figure 3, the term substantially the same as used here does not means that the semiconductor chip and the base substrate are substantially the same, and the difference in thickness is due to the electrode pad. The prior art teaches this).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0309541 A1) (“Kim”).
Regarding claim 6, Kim teaches at least in figure 24:
wherein the first layer is made of copper (Cu) or an alloy containing copper (Cu) (¶ 0050, where either of 121 may be made of Cu), and 
wherein the second layer is made of a metal selected from the group consisting of nickel (Ni), tungsten (W), and molybdenum (Mo), which have coefficients of thermal expansion lower than that of copper (Cu) (¶ 0064, where a seed layer 122.c may be made of Ni; ¶ 0056, where 122 may be made of a metallic material. It would have been obvious to one of ordinary skill in the art that the material of the seed layer may also be used as the material of the second layer as it is a metallic material).
Regarding claim 7, 
wherein the at least two layers of the base substrate further comprise a third layer provided on the other surface of the first layer (this is considered a duplication of layers under MPEP 2144.04(VI)(B) as it is a mere duplication of parts with no patentable significance as new and unexpected results have not been disclosed).


Response to Arguments
Applicant’s arguments, filed September 15, 2020, with respect to the rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822